Title: To John Adams from the Duc de la Rochefoucauld, 4 March 1787
From: La Rochefoucauld d’Anville, Louis Alexandre, Duc de
To: Adams, John


          
            
              Paris. 4. Mars. 1787.1
            
            C’est du choc des idées, Monsieur, que naît la vérité: M. Turgot ne pouvoit pas être combattu par un plus digne adversaire; tous deux amans de la liberté et du bonheur des hommes, vous tendez au même but par differens moiens, et vous les avez tous les deux éclairés.
            C’est M. de Valnais2 qui m’a apporté votre Livre, et mon Séjour habituel à Versailles pour l’Assemblée de Notables ne me permet

pas de l’en remercier de vive voix; agréez, je vous prie mes actions de graces de votre Souvenir et de votre présent, et l’expression Sincere de l’estime et de l’attachement avec lequel j’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant serviteur,
            
              Le Duc de la Rochefoucauld
            
          
          
            Ma mere et ma femme me chargent de tous leurs complimens pour vous.
          
         
          TRANSLATION
          
            
              Paris, 4 March 1787
            
            Truth, sir, is born of the clash of ideas. Mr. Turgot could not have been confronted by a more worthy opponent; both devoted to liberty and to the happiness of men, you reach toward the same goal by different means, and you have both illuminated the way.
            It is Mr. de Valnais who brought me your book, and my customary sojourn at Versailles for the Assembly of Notables does not permit me to thank him in person. Please accept my sentiments of gratitude for your remembrance and your gift and the sincere expression of the esteem and the attachment with which I have the honor to be, sir, your most humble and most obedient servant
            
              Le Duc de la Rochefoucauld
            
          
          
            My mother and wife wish me to convey all their respects to you.
          
        